Citation Nr: 1748258	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for multiple cysts to the right and left forearms, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was subsequently transferred to the RO in Oakland, California. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board videoconference hearing in May 2012.  A transcript of this proceeding is associated with the claims file. 

This matter was remanded by the Board in May 2014 and September 2016.  It is now again before the Board for adjudication.

At the time of the prior Board action, the matter on appeal was characterized as entitlement to service connection for multiple cysts to the left forearm and scalp, to include as due to herbicide exposure.  Following the Board's September 2016 remand, the Veteran was afforded a VA examination and the cysts on his scalp were deemed related to his active service.  The RO then issued a rating decision in March 2017 recharacterizing the Veteran's service connected tinea cruris as including cysts on the scalp and awarding a November 29, 2007 effective date.  Thus, the matter of whether service connection is warranted for cysts on the scalp is satisfied.  Further, in September 2016, the Veteran filed a statement indicating he had cysts on his right arm, not his left.  Thus, the matter remaining on appeal is recharacterized as shown in the case caption, above.

Following the RO's March 2017 rating decision, the Veteran filed a notice of disagreement with the effective date assigned.  VA's Veterans Appeals and Control Locator System (VACOLS) includes a separate appeal stream related to the effective date issue, which is noted as in the notice of disagreement stage.  As the RO appears to be actively processing this appeal, the Board declines to exercise jurisdiction over this claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

The Veteran did not have multiple cysts to the right and left forearms during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for multiple cysts to the right and left forearms are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The record reflects that the Veteran was provided all required notice in the letter sent in March 2008, prior to the June 2008 initial adjudication of the claim decided herein.  

Further, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard, VA has obtained the Veteran's service treatment records (STRs), post-service VA and private outpatient treatment records, and afforded the Veteran several VA skin examinations during the pendency of the appeal, most recently in December 2016.  While some deficiencies in the examinations were pointed out in the Board's prior remands, now, when considered as a whole, the Board finds the examination reports to be adequate for appellate review, as the examiners interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, conducted clinical evaluations, and described the nature of the Veteran's skin disabilities, or lack thereof, in sufficient detail so that the Board's consideration of this appeal is an informed determination.  The opinions show the examiners considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of this claim.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

 "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

III.  Factual Background and Analysis

In November 2007 correspondence, the Veteran wrote that he was treated during service for a boil or cyst on his left forearm in June 1968 and at a field hospital for a cyst on the back of his neck.  Six months after service in August 1969, he had to have the cyst on his neck lanced.  The RO construed the Veteran's November 2007 statement as a claim for service connection for cysts on the Veteran's left forearm.  Again, the Veteran more recently suggested his claim was intended to pertain to his right forearm.  Thus, the Board is examining the record to determine whether a current disability manifested by cysts on either the right or left forearm was present at any time during the pendency of this claim.  In fact, the Board is examining the record to see if there was such a disability at any time since the Veteran's separation from active service.

Service treatment records show the Veteran had a boil on his right elbow in July 1968.  It was treated with hot soaks, antibiotics, and light duty.  The February 1969 separation examination shows a normal skin examination.  On his separation medical history, the Veteran denied skin diseases and made no mention of any skin disorder.

Treatment records from the Veteran's employment on an Air Force base from 1978 to 1989 show treatment for skin disorders of the Veteran's feet; however, there are no reports, diagnosis, or treatment of cysts, or any other skin disorder related to the right or left forearm.

Private treatment records from K.P. show dermatology treatment from as early as January 1978.  The first note of any cyst is in March 1995, over 26 years after his discharge from service, when a cyst on the back was found on examination, which was excised later that month.  The pathology report shows the cyst was an epidermal inclusion cyst.  

The Veteran first sought treatment at the McClellan Community Based Outpatient Clinic (CBOC) in October 2002.  The Veteran reported a history of circular lesions on his left arm and chest.  There is a note in this report indicating "incidental black light exposure showed streaks down arm," but it is unclear in this record whether this was an observation by the physician or a historical report by the Veteran.  However, at later VA examinations, the Veteran described the black light as something that was used to examine his skin during his active service.  Thus, the Veteran was apparently reporting his in-service history to the clinician in October 2002.  There is no indication in this record of the presence of any cysts on the right or left arm at the time of the examination.

On VA examination in July 2004, the Veteran's skin was examined.  Hyperpigmented skin and scarring from rashes was noted, but there was no indication of any cysts present at that time, or any other skin condition related to the upper extremities. 

The Veteran was afforded a VA skin examination in February 2005, at which time skin issues were described involving the Veteran's feet, groin and chest areas.  The examiner noted current rashes on the Veteran's shoulders and back.  There was no mention of cysts anywhere on the Veteran, including on his upper extremities.  There was no skin condition noted on either upper extremity at this time.  The Veteran was again examined in September 2005 and there was again no mention of cysts or any other skin condition on either upper extremity.

A June 2006 statement from a private physician, Dr. A.H. also pertains to the Veteran's skin conditions, but is without mention of cysts or any skin condition on the arms.

In September 2007, the Veteran reported a cyst on his right hip.  A 3/4 inch cyst of the lower back/hip was excised in October 2007. 

In November 2007, the Veteran reported his history including treatment of a boil or cyst on his left forearm in 1968.  The Board observes that the Veteran's statement did not include a report of current cysts on either upper extremity.  He went on to discuss cysts on his neck and head.

An April 2008 VA examiner noted skin conditions on the Veteran's feet and groin, but there is no suggestion in this report of any cysts or other skin condition on either upper extremity.  A January 2010 VA examination yielded the same results.  VA clinical records dated in 2011 and 2012 show reports of treatment in the same areas.  A May 2012 note shows a history of sebaceous cyst with no active infection.  There is no indication of where on the body this occurred.  Another May 2012 note indicates "recurrent epidermal cyst in the body.  No current active lesion."

At his July 2014 VA examination, the Veteran reported that he had sebaceous cysts on his scalp and thorax during service.  The examiner confirmed that he had a large one on the back of his neck in 1968 for which he was given antibiotics.  When he fractured his cervical spine in 1969 and had neck surgery, the sebaceous cyst resurfaced in the neck scar.  His surgeon explained that the deep sinus is in the midst of the scar.  The examiner reported on physical examination that the Veteran had sebaceous cysts over his scalp, face and chest.  Later in the examination report, the examiner stated there were several sebaceous cysts on his arms as well.  The examiner opined that the Veteran's sebaceous cysts are related to his military service.  The examiner's opinion was based upon the Veteran having sebaceous cysts during service.  Because this rationale was not based upon what was found in the service treatment records, and was based solely upon the Veteran's reported history, the Board found it insufficient to support an award of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  The Board, therefore, remanded the claim for an addendum medical opinion.

Following the Board's remand, the Veteran underwent his most recent VA examination in December 2016.  The examiner reviewed the Veteran's claims file and noted the 1968 indication of epidermoid cysts and a boil on the right elbow.  The examiner also noted the 1969 removal of an epidermoid cyst that had developed in a surgical scar.  The examiner confirmed that this cyst had not recurred.  The examiner also noted the post-service development of cysts in the low back in 1995 and 2007, which had not reoccurred.  The examiner observed a current epidermoid cyst in the left posterior shoulder.  The examiner also noted the skin conditions in the Veteran's scalp.  The examiner confirmed that there are no cysts on either the right or left forearm.  The examiner confirmed that the Veteran did have sebaceous cysts in the past while in the service, likely due to the heat and humidity in Vietnam, and that these conditions predisposed him to later cysts.  The examiner, however, found no current cysts to exist in the Veteran's left or right arms. 

In sum, the reports of VA examiners and outpatient clinicians throughout the pendency of this claim, as well as throughout the years since the Veteran's separation from service, did not report the presence of cysts on the Veteran's right or left arms.  The Board recognizes that the July 2014 VA examiner reported no cysts on the Veteran's arms in the area of the report summarizing physical examination, but later within the conclusion, the examiner stated that cysts were on his arms.  Given the earlier findings completely devoid of any indication of cysts on the Veteran's arms, as well as the subsequent VA examiner's report noting that there were no cysts on the arms and that the prior cysts occurring in service had never reoccurred, the Board finds that the single 2014 indication is not consistent with the record and is likely a typographical error.  While the Veteran may have had some cysts during service, the evidence does not support a finding that they reoccurred on the arms since service.  As the evidence has not shown a current diagnosis of the disability claimed, the claim for service connection for multiple cysts to the right and left forearms must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 59 (1990).  However, the preponderance of the evidence is against the claim, so that doctrine is not applicable.  


ORDER

Entitlement to service connection for multiple cysts to the right and left forearms, to include as due to herbicide exposure, is denied.




____________________________________________
J.N. Moats
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


